t c memo united_states tax_court susan j bokhari o'neil petitioner v commissioner of internal revenue respondent docket no filed date susan j bokhari o'neil pro_se elaine l sierra for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john f dean pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure and adopts the special trial judge's opinion which is set forth below opinion of the special_trial_judge dean special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after concessions the issues for decision are whether petitioner has substantiated various itemized_deductions claimed on schedule a of her federal_income_tax return and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations 2petitioner originally elected to have her case heard as a small_tax_case under rule and sec_7463 however in reviewing the record we have determined that the sum of the deficiency disputed by petitioner and the penalty stipulated as an issue in this case dollar_figure is in excess of the dollar_figure statutory limit for small tax cases rule a sec_7463 the s designation of this case was therefore removed pursuant to our own motion rule sec_7463 3for the year at issue for which petitioner and her husband filed a joint income_tax return petitioner has conceded that she is not entitled to schedule c deductions in the amount of dollar_figure claimed with respect to her husband's export-import business and failed to report taxable interest_income in the amount of dollar_figure respondent has conceded that petitioner is entitled to schedule c deductions in the amount of dollar_figure with respect to her husband's taxi cab business to the extent indicated below respondent has also made concessions with respect to certain deductions claimed on petitioner's schedule a finally respondent acknowledges that to the extent petitioner is liable for self-employment_tax under sec_1401 she will be allowed a corresponding deduction under sec_164 some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference although petitioner filed a joint federal_income_tax return with her husband for the taxable_year she alone filed a timely petition in this matter at the time the petition in this case was filed petitioner resided in san mateo california background petitioner worked as an outside salesperson for bay area cellular telephone company bay area during the taxable_year the form_w-2 provided to petitioner by bay area reflects that she was reimbursed dollar_figure for employee business_expenses the equivalent of dollar_figure monthly as a car allowance respondent concedes that petitioner is entitled to a deduction for this amount to the extent indicated below however respondent contests for lack of substantiation deductions claimed by petitioner for unreimbursed employee_expenses and other miscellaneous expenses on schedule a of her federal_income_tax return unreimbursed employee_expenses item claimed allowed disputed car transportation dollar_figure dollar_figure dollar_figure parking meals entertainment big_number 4as this reimbursement was reported on petitioner's form_w-2 it appears that the payment was made under a nonaccountable_plan see sec_1_62-2 total big_number big_number of the reported expense of dollar_figure other expense sec_5 item claimed allowed disputed dollar_figure dollar_figure referral fees dollar_figure gift sec_854 continuing education tax preparation total big_number 1petitioner concedes that she can not substantiate expenditures_for referral fees and does not dispute respondent's disallowance of this deduction schedule a deductions deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 290_us_111 moreover a taxpayer is required to maintain records that are sufficient to substantiate her deductions sec_6001 ordinary and necessary business_expenses incurred by an employee that are not reimbursed by her employer are generally deductible under sec_162 which allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business 54_tc_374 sec_274 provides 5we note that deductions claimed for gifts and continuing education should have been claimed as unreimbursed employee_expenses rather than as other expenses on petitioner's schedule a however that no deductions shall be allowed for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation for any expense for gifts or with respect to any listed_property as defined in sec_280f unless substantiated in accordance with the strict requirements of sec_274 and the regulations promulgated thereunder included in the items defined as listed_property in sec_280f is any passenger_automobile sec_280f to substantiate a deduction under sec_274 a taxpayer must maintain adequate_records or present other corroborative evidence to show among other things the business_purpose and business relationship of the expense sec_1_274-5t temporary income_tax regs fed reg date in order to substantiate a deduction by means of adequate_records a taxpayer generally must maintain a diary a log or a similar record and documentary_evidence which in combination are sufficient to establish each element of each expenditure or use including business_purpose and relationship sec_1 5t c i temporary income_tax regs fed reg date although petitioner produced various receipts and charts in support of her deductions for unreimbursed employee business_expenses a record of a business_purpose and relationship for these items is conspicuously absent furthermore petitioner's testimony in this regard was vague and unhelpful thus we find that other than as allowed by respondent petitioner has failed to substantiate the deductions claimed for car transportation parking meals and entertainment and gifts as required by sec_274 and the regulations thereunder we also find that although a deduction for tax preparation fees is generally available to taxpayers under sec_212 petitioner has failed to present any evidence to corroborate the deduction claimed for such an expense on her schedule a sec_6662 penalty respondent determined an accuracy-related_penalty under sec_6662 with respect to petitioner's federal_income_tax return for negligence or disregard of rules or regulations in pertinent part sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 c sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as including any careless reckless or intentional disregard petitioner failed to offer any evidence to rebut respondent's determination of an accuracy-related_penalty in this matter accordingly she has not met her burden_of_proof on this matter and respondent's determination will be sustained to reflect the foregoing decision will be entered under rule
